Exhibit D
THE BRONX PARENT HOUSING NETWORK

JOB DESCRIPTION

 

TITLE: Quality Assurance GRADE:

DIVISION/DEPARTMENT: Emergency REPORTS TO: Juan Del Valle
Housing Management

DATE PREPARED: October 24, 2017 EXEMPT: 0 NON-EXEMPT: 0

 

 

 

PRIMARY FUNCTION/PURPOSE: Under the direction of the Program Manager the Quality
Assurance, designs and implement, monitoring all evaluation activities to ensure compliance
with all applicable laws, standards, regulations and contractual agreements and demonstrate
impact of services. The Quality Assurance will monitor program data to allow more efficiently
quantify program outcomes and develop benchmarks by which program performance can be
evaluated and improved,

DUTIES AND RESPONSIBILITIES

1. Assist with coordination and improvement of data for various report such as monthly
monitoring, reports, quarterly outcome trends, and normal annual reports. Data collection
and reporting methodology for program.

on Assist Program Manager with managing preliminary planning for contracts. Assist with
reports writing. Formulate tools and protocols for reporting. Oversees management task
on an as-needed basis, and act as a task manager.

3: Accomplishes platform upgrades and improvements by develop tools for staff to use
easily and interact with database. Work with fiscal department to conduct data matching
between housing units, attendance reports from vendors, and billing statements.

4. Manage external contracts for Information Technology services related to the mapping
and real-time logging of available and occupied housing units. Manage the 24/7 On-Call
system to ensure fail-safe connectivity between on-call staff and HASA referral system.

5. Run reports for staff and management on various performance metrics for the program.
Manage connection of database with external Geographic Information Systems
capabilities to generate live maps. Support Database Manager / Program Manager in
quality control system development.

6. Present data and findings as required to internal and external parties. Provide other
information assistance as needed by the organization. Accomplishes information systems
and organization mission by completing related results as needed,
Bronx Parent Housing Network Association
Quality Assurance
October 24,2017

 

POSITION SCOPE: Master at using or working with software Microsoft Excel and Access,
also having some knowledge of Geospatial or geographic information. Overlooking database
design, training and managing staff in new database and data handling systems. Monitoring
database efficiency, designing and preparing reports for management, developing protocols for
data processing. Creating complex query definitions that allow data to extracted. Training
colleges in how to input and extract data.

PROBLEM-SOLVING: Keeping up with the changes in the database, stay up with all numbers
in vacancies and occupied rooms develop a matrix roster to keep track, Critical thinking to use
knowledge facts and data effectively solve problems within reasonable time frame.

KNOWLEDGE: Job duties require a general familiarity with Bronx Parent Housing Network
Association programs, services and operations.

FISCAL RESPONSIBILITY: Makes sure that collects the right data in terms of occupancy and

rooms closure. Collaboratively works with the Program Director, to ensure that all payments are
accurate.

CONTACTS: Mandatory works primarily with Quality Assurance and Program Manager
contacts are frequent as possible.

SUPERVISION: Occasionally instructs or assists Vendor Managers and Building Inspectors.

POSITION REQUIREMENTS:

Education: BA/BS degree in information systems or related field, with at least 3 years’
experience managing data projects. Master at using Microsoft Excel and Access, as well as have
some knowledge of Geospatial or Geographic Information Systems

Experience: At least 3 years’ experience managing data projects.
Dp y Pp g proj

Related Skills or Knowledge: Excellent interpersonal, communications, and problem-solving
skills necessary. Database management, Presenting Technical Information, Database
Design, Reporting skills, Quality focus, Technical understanding, Thoroughness,
Requirements analysis.

AGENCY EXPECTATIONS OF ALL EMPLOYEES

Adheres to Bronx Parent Housing Network Policies and Procedures. Acts as a role model within
and outside the agency. Performs duties as workload necessitates. Attendance and Dependability:
the employee can be depended on to report to work at the scheduled time and is seldom absent
from work. Employee can be depended upon to complete work in a timely, accurate, and thorough
manner and is conscientious about assignments. Communication and Contact: the employee
communicates both verbally and in writing with superiors, colleagues, and individuals inside and
Bronx Parent Housing Network Association
Quality Assurance
October 24,2017

 

outside Bronx Parent Housing Network. Relationships with others: the employee works and
communicates effectively and relates well with others including superiors, colleagues, and
individuals inside and outside Bronx Parent Housing Network. The employee exhibits a
professional manner in dealing with others and works to maintain constructive working
relationships. Employee adheres to mission statement and guiding principles.

WORK ENVIRONMENT AND PHYSICAL DEMANDS

The work environment described here is representative of those that must be met by an employee
to successfully perform the essential functions of this job. Reasonable accommodations may be
made to enable individuals with disabilities to perform the essential functions.

While performing the duties of this job, the employee is occasionally required to stand, walk, sit,
stoop, use hands or fingers, or feel objects, tools or controls, reach with hands and arms, climb
stairs, balance, kneel, talk or hear. The employee must occasionally lift and/or move up to 10-15
pounds. Specific vision abilities required by the job include close vision and distance vision. Must
be able to travel locally using public transportation.

JOB DESCRIPTION REVIEW

I have read and understand this job description and its requirements, and I understand that I am
expected to complete all duties as assigned. I understand that the job functions may be changed
from time to time, with or without prior notice. I will be able to perform the essential functions
of this position with or without accommodation. I understand that it is my responsibility to
inform my supervisor at any time that I'm unable to perform these functions. I understand that I
will be required to follow any other job-related instructions and to perform any other job-related
duties requested by any person authorized to give instructions and assignments.

 

Employee Signature Date
